Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In claim 1, line 15, a space was inserted into the phrase “afirst” so that it reads --a first--, in order to correct a typographical error.
In claim 1, line 16, a space was inserted into the phrase “secondadhesive” so that it reads --second adhesive--, in order to correct a typographical error.
In claim 1, line 23, a space was inserted into the phrase “theouter” so that it reads --the outer--, in order to correct a typographical error.
In claim 1, line 23, a space was inserted into the phrase “discreterubber” so that it reads --discrete rubber--, in order to correct a typographical error.
In claim 27, line 2, a space was inserted into the phrase “hasthe” so that it reads --has the--, in order to correct a typographical error.
In claim 27, line 2, a space was inserted into the phrase “sectionsthat” so that it reads --sections that--, in order to correct a typographical error.
In claim 27, line 3, a space was inserted into the phrase “correspondto” so that it reads --correspond to--, in order to correct a typographical error.

In claim 29, line 2, a space was inserted into the phrase “ofsaid” so that it reads --of said--, in order to correct a typographical error.
In claim 36, line 12, a space was inserted into the phrase “forceor” so that it reads --force or--, in order to correct a typographical error.
In claim 38, line 1, a space was inserted into the phrase “Asports” so that it reads --A sports--, in order to correct a typographical error.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach or suggest a sports shoe with a grained structure on the upper having the combination of features claimed that includes adjacent ribs and grooves provided in the discrete spaced zones of the grained structure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PRANGE whose telephone number is (571)270-5280.  The examiner can normally be reached on M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHARON M PRANGE/               Primary Examiner, Art Unit 3732